—

Co Oo HN DB Wn FSF W WN

NO NYO NO NO NO WHO NN WN NO HB HH Fe Fe HB HF FS Fe S|
oN DN UO HP WY NYO KH DTD OBO CO NT DB A FP WH NYO KF CO

 

 

 

Case 3:18-cv-06777-JD Document 1 Filed 11/02/18 Page 1 of 39

Peter Strojnik,

2375 East Camelback Road Suite 600
Phoenix, Arizona 85016

Telephone: (602) 524-6602
ps@strojnik.com

pro se

 

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

Case No: , iS- CV" IS 70-30}
Peter Strojnik (Sr.), VERIFIED COMPLAINT CP G
Plaintiff, 1. Americans with Disabilities
Act
2. Discrimination in Public
vs. Accommodations (State
Law)
574 Escuela, LLC dba Monte Cristo Inn B 3. Negligence
&B
JURY TRIAL REQUESTED
Defendant.

 

 

1. Plaintiff brings this action pursuant to the (1) Americans with Disabilities Act, 42
U.S.C. §12101 et seg. and corresponding regulations, 28 CFR Part 36 and Department
of Justice Standards for Accessible Design (“ADA”), (2) California Unruh Civil
Rights Act, California Civil Code § 51, 52 (“Unruh”) (3) the California Disabled
Persons Act (“DPA”) and (4) common law of negligence per se.

| PARTIES

2. Plaintiff Peter Strojnik is a veteran and a disabled person as defined by the ADA and
DPA.

3. Plaintiff is a single man currently residing in Maricopa County, Arizona. Plaintiff is
and, at all times relevant hereto has been, legally disabled by virtue of a severe right-

sided neural foraminal stenosis with symptoms of femoral neuropathy, prostate cancer

 
Co Oo NY HR Wn FP WD WN

N NO BD NO BD BRD DR NR Rw eee ia ea ea
oO ~s NWN A BP WY NY KF ODO OO CO HD HR WNW BR WW NBO HY OC

 

 

 

Case 3:18-cv-06777-JD Document1 Filed 11/02/18 Page 2 of 39

and renal cancer, degenerative right knee and is therefore a member of a protected
class under the ADA and Unruh.

4, Plaintiff suffers from physical impairments described above which impairments
substantially limit his major life activities. Plaintiff walks with difficulty and pain
and requires compliant mobility accessible features at places of public
accommodation. Plaintiffs impairment is constant, but the degree of pain is episodic
ranging from dull and numbing pain to extreme and excruciating agony.

5. Defendant, owns, operates leases or leases to a lodging business (“Hotel”) located at
600 Presidio Ave, San Francisco, California which is a public accommodation
pursuant to 42 U.S.C. § 12181(7)(A) and Unruh.

JURISDICTION

6. District Court has jurisdiction over this case or controversy by virtue of 28 U.S.C. §§
28-1331 and 42 U.S.C. § 12188 and 28 U.S.C. § 1367.

7. Plaintiff brings this action as a private attorney general who has been personally
subjected to discrimination on the basis of his disability, see 42 U.S.C.12188 and 28
CFR §36.501.

8. This Court has continuing subject matter jurisdiction by virtue of, inter alia,
Plaintiff's claim for equitable nominal damages.

9. Venue is proper pursuant to 28 U.S.C. § 1391.

10.The ADAAG violations in this Verified Complaint relate to barriers to Plaintiffs
mobility. This impairs Plaintiffs full and equal access to the Hotel which, in turn,
constitutes discrimination satisfying the “injury in fact” requirement of Article III of
the United States Constitution.

11. Plaintiff is deterred from visiting the Hotel based on Plaintiff's knowledge that the
Hotel is not ADA or State Law compliant as such compliance relates to Plaintiffs
disability.

12. Plaintiff intends to visit Defendant’s Hotel at a specific time when the Defendant’s
noncompliant Hotel becomes fully compliant with ADAAG; just as a disabled
individual who intends to return to a noncompliant facility suffers an imminent injury

from the facility's existing or imminently threatened noncompliance with the ADA, a

 
—

eee
& WwW NY — ©

 

—  —
HN tn

—

Oo NYO NO S| Re
hou ONO

No
G2

24

 

 

 

Case 3:18-cv-06777-JD Document1 Filed 11/02/18 Page 3 of 39

plaintiff who is deterred from patronizing a hotel suffers the ongoing actual injury of

lack of access to the Hotel.
COUNT ONE
Violation of Plaintiff’s Civil Rights under the ADA

13. Plaintiff realleges all allegations heretofore set forth.

14.By virtue of his disability, Plaintiff requires an ADA compliant lodging facility
particularly applicable to his mobility, both ambulatory and wheelchair assisted.

15. Plaintiff intended to visit the San Francisco Area and therefore, reviewed vacation
booking websites as documented in Addendum A.

16. Plaintiff became aware that third party booking websites disclosed general availability
and description of Defendant’s Hotel. Third Party booking websites referenced here
are more fully documented in Addendum A which is by this reference incorporated
herein.

17. Third party booking websites failed to identify and describe mobility related
accessibility features and guest rooms offered through its reservations service in
enough detail to reasonably permit Plaintiff to assess independently whether
Defendant’s Hotel meets his accessibility needs as more fully documented in
Addendum A. .

18. Third party booking websites also failed to make reservations for accessible guest
rooms available in the same manner as individuals who do not need accessible rooms.
See Addendum A.

19. Thereafter, Plaintiff became aware that Defendant’s 1“ party booking website failed
to identify and describe mobility related accessibility features and guest rooms offered
through its reservations service in enough detail to reasonably permit Plaintiff to
assess independently whether Defendant’s Hotel meets his accessibility needs as more
fully documented. See Addendum A.

20. Plaintiff also became aware that Defendant’s 1‘ party booking website failed to make
reservations for accessible guest rooms available in the same manner as individuals

who do not need accessible rooms. See Addendum A.

 
Oo fo ADA DH wn F&F WwW WH

_— — — — — —_ — —_
} Oo tn aS Ww iw) — S

 

NO pO NO S|

bho bdo
—9o—- Sr ek 9 Bt

NY NY HY WN

 

 

Case 3:18-cv-06777-JD Document1 Filed 11/02/18 Page 4 of 39

21.Plaintiff thereafter reviewed Defendant’s online information relating to accessibility
or lack thereof, including in particular photographs of the amenities at the Hotel all as
more fully documented in Addendum A.

22. Online information relating to accessibility or lack thereof disclosed architectural
barriers to accessibility as more fully documented in Addendum A.

23.Defendant has violated the ADA by denying Plaintiff equal access to its public
accommodation on the basis of his disability as outlined above and as outlined in
Addendum A.

24.The ADA violations described in Addendum A relate to Plaintiff's disability and
interfere with Plaintiff's full and complete enjoyment of the Hotel.

25. As a result of the deficiencies described above, Plaintiff declined to book a room at
Defendant’s Hotel and did no travel to San Francisco.

26. The removal of accessibility barriers listed above is readily achievable.

27. As a direct and proximate result of ADA Violations, Defendant’s failure to remove
accessibility barriers prevented Plaintiff from equal access to the Defendant’s public
accommodation.

WHEREFORE, Plaintiff prays for all relief as follows:

A. Relief described in 42 U.S.C. §2000a — 3; and

B. Relief described in 42 U.S.C. § 12188(a) and (b) and, particularly -

C. Injunctive relief order to alter Defendant’s place of public accommodation to
make it readily accessible to and usable by ALL individuals with disabilities;
and

D. Requiring the provision of an auxiliary aid or service, modification of a
policy, or provision of alternative methods, to the extent required by
Subchapter III of the ADA; and

E, Equitable nominal damages; and

F. For costs, expenses and attorney’s fees; and

G. All remedies provided for in 28 C.F.R. 36.501(a) and (b).

 
0 oOo aN DH nH Fe WY YN

| NO ee ee
e— OS NO OOO ee N ON ee Oa GN lO

 

NR NN

N WN

tw
BD

i)

 

 

Case 3:18-cv-06777-JD Document1 Filed 11/02/18 Page 5 of 39

COUNT TWO
(Violation of the California Unruh Civil Rights Act, Cal. Civ. Code §§51, 52)

28. Plaintiff realleges all allegations heretofore set forth.

29. Plaintiff intended to visit the San Francisco area and spend several nights there.

30. Plaintiff became aware that 3" party booking websites disclosed general availability
and description of Defendant’s Hotel. 3" Party booking website referenced here is
more fully discussed in Addendum A which is by this reference incorporated herein.

31.3" party booking website failed to identify and describe mobility related accessibility
features and guest rooms offered through its reservations service in enough detail to
reasonably permit Plaintiff to assess independently whether Defendant’s Hotel meets
his accessibility needs as more fully disclosed in Addendum A.

32. Third party booking websites also failed to make reservations for accessible guest
rooms available in the same manner as individuals who do not need accessible rooms.
Addendum A.

33. Thereafter, Plaintiff became aware that Defendant’s 1“ party booking website failed
to identify and describe mobility related accessibility features and guest rooms offered
through its reservations service in enough detail to reasonably permit Plaintiff to
assess independently whether Defendant’s Hotel meets his accessibility needs as more
fully disclosed in Addendum A.

34. Plaintiff also became aware that Defendant’s 1‘ party booking website failed to make
reservations for accessible guest rooms available in the same manner as individuals
who do not need accessible rooms. Addendum A.

35. Plaintiff subsequently declined to book a room at the Hotel.

36. Defendant has violated the Unruh by denying Plaintiff equal access to its public
accommodation on the basis of his disability as outlined above.

37. Unruh provides for declaratory and monetary relief to “aggrieved persons” who suffer
from discrimination on the basis of their disability.

38. Plaintiff has been damaged by the Defendant’s non-compliance with Unruh and is

thereby aggrieved.

 
Oo fe ANDY HD WW FSF W NY

tet
mm W NHN - ©

—
A,

16

 

 

 

 

Case 3:18-cv-06777-JD Document 1 Filed 11/02/18 Page 6 of 39

39. Pursuant to Cal Civ. Code §52, Plaintiff is further entitled to such other relief as the

Court considers appropriate, including monetary damages in an amount to be proven

at trial, but in no event less than $4,000.00 per encounter with each barrier to

accessibility.

AQ. Pursuant to Unruh, Plaintiff is entitled to costs and expenses in an amount to be proven

at trial.

WHEREFORE, Plaintiff demands judgment against Defendant as follows:

a.

A Declaratory Judgment that at the commencement of this action Defendant was
in violation of the specific requirements of Unruh; and

Irrespective of Defendants “voluntary cessation” of the ADA violation, if
applicable, a permanent injunction pursuant to Unruh which directs Defendant to
take all steps necessary to bring its accommodation into full compliance with the
requirements set forth in the Unruh, and its implementing regulations, so that the
Hotel facilities are fully accessible to, and independently usable by, disabled
individuals, and which further directs that the Court shall retain jurisdiction for a
period to be determined after Defendant certifies that its facilities are fully in
compliance with the relevant requirements of the Unruh to ensure that Defendant
has adopted and is following an institutional policy that will in fact cause
Defendant to remain fully in compliance with the law; and

Irrespective of Defendants “voluntary cessation” of the ADA violation, if
applicable, the payment of costs of suit; and

Order closure of the Defendant’s place of public accommodation until Defendant
has fully complied with the Unruh; and

For damages in an amount no less than $4,000.00 per encounter with barrier; and
For treble damages pursuant to Cal Civ. Code. §3345.

The provision of whatever other relief the Court deems just, equitable and

appropriate.

 
Oo 7 nN Dn FF W WY

eee meee
PN —- ©

tw
QT ON hn ES a 0 tO 1.09 90 ot

Ce

Oo NO FSF = Se ee

Bo NHN NY NY KL WW

 

 

Case 3:18-cv-06777-JD Document1 Filed 11/02/18 Page 7 of 39

COUNT TWO
(Violation of the California Disabled Persons Act, Cal. Civ. Code §§54-54.3)

41.Plaintiff realleges all allegations heretofore set forth.
42.Defendant has violated the DPA by denying Plaintiff equal access to its public
accommodation on the basis of his disability as outlined above.
43.The DPA provides for monetary relief to “aggrieved persons” who suffer from
discrimination on the basis of their disability.
44. Plaintiff has been aggrieved by the Defendant’s non-compliance with the DPA.
45.Pursuant to the DPA, Plaintiff is further entitled to such other relief as the Court
considers appropriate, including monetary damages in an amount to be proven at trial,
but in no event less than $1,000.00. Cal. Civ. Code § 54.3.
46. Pursuant to the DPA, Plaintiff is entitled to costs in an amount to be proven at trial.
Cal. Civ. Code § 54.3.
WHEREFORE, Plaintiff demands judgment against Defendant as follows:
a. A Declaratory Judgment that at the commencement of this action Defendant was
in violation of the specific requirements of Unruh; and
b. Irrespective of Defendants “voluntary cessation” of the ADA violation, if
applicable, a permanent injunction pursuant to Unruh which directs Defendant to
take all steps necessary to bring its facilities into full compliance with the
requirements set forth in the Unruh, and its implementing regulations, so that the
facilities are fully accessible to, and independently usable by, disabled individuals
as required by law, and which further directs that the Court shall retain jurisdiction
for a period to be determined after Defendant certifies that its facilities are fully in
compliance with the relevant requirements of the Unruh to ensure that Defendant
has adopted and is following an institutional policy that will in fact cause

Defendant to remain fully in compliance with the law; and

 
Oo 7Fe aT DO er BP W NY

a
Bh W NY KF ©

 

15

 

Case 3:18-cv-06777-JD Document 1 Filed 11/02/18 Page 8 of 39

c. Irrespective of Defendants “voluntary cessation” of the ADA violation, if
applicable, the payment of costs of suit; and

d. Order closure of the Defendant’s place of public accommodation until Defendant
has fully complied with the DPA; and

e. For damages in an amount no less than $1,000.00 per violation per encounter; and

f. For treble damages pursuant to Cal Civ. Code. §3345.

g. The provision of whatever other relief the Court deems just, equitable and

appropriate.
COUNT FOUR
Negligence

47. Plaintiff realleges all allegations heretofore set forth.

48. Defendant had a duty to Plaintiffto remove ADA accessibility barriers so that Plaintiff
as a disabled individual would have full and equal access to the public
accommodation.

49. Defendant breached this duty.

50. Defendant is or should be aware that, historically, society has tended to isolate and
segregate individuals with disabilities, and, despite some improvements, such forms
of discrimination against individuals with disabilities continue to be a serious and
pervasive social problem!.

51.Defendant knowingly and intentionally participated in this historical discrimination
against Plaintiff, causing Plaintiff damage.

52. Discrimination against individuals with disabilities persists in the use and enjoyment
of critical public accommodations’.

53. Defendant’s knowing and intentional persistence in discrimination against Plaintiff is
alleged, causing Plaintiff damage.

54. Individuals with disabilities, including Plaintiff, continually encounter various forms

of discrimination, including outright intentional exclusion, the discriminatory effects

 

 

 

1 42 U.S.C. § 12101(a)(2)
2 42 U.S.C. §12101(a)(3)

 
Co Oo HN DH AH FP WY LY

LO ee
ON tra SB WW NO KF OO

N bo N No N N i)

No

—

 

 

Case 3:18-cv-06777-JD Document 1 Filed 11/02/18 Page 9 of 39

of architectural, overprotective rules and policies, failure to make modifications to
existing facilities and practices, exclusionary qualification standards and criteria,
segregation, and relegation to lesser services, programs, activities, benefits, jobs, or
other opportunities?.

55. Defendant’s knowing and intentional discrimination against Plaintiff reinforces above
forms of discrimination, causing Plaintiff damage.

56. Census data, national polls, and other studies have documented that people with
disabilities, as a group, occupy an inferior status in our society, and are severely
disadvantaged socially, vocationally, economically, and educationally*.

57.Defendant’s knowing and intentional discrimination has relegated Plaintiff to an
inferior status in society, causing Plaintiff damage.

58. The Nation’s proper goals regarding individuals with disabilities are to assure equality
of opportunity, full participation, independent living, and economic self-sufficiency
for such individuals?.

59.Defendant’s knowing, and intentional discrimination has worked counter to our
Nation’s goals of equality, causing Plaintiff damage.

60. Continued existence of unfair and unnecessary discrimination and prejudice denies

- people with disabilities the opportunity to compete on an equal basis and to pursue
those opportunities for which our free society is justifiably famous, and costs the
United States billions of dollars in unnecessary expenses resulting from dependency
and nonproductivity®.

61.Defendant’s knowing and intentional unfair and unnecessary discrimination against
Plaintiff demonstrates Defendant’s knowing and intentional damage to Plaintiff.

62. Defendant’s breach of duty caused Plaintiff damages including, without limitation,
the feeling of segregation, discrimination, relegation to second class citizen status the
pain, suffering and emotional damages inherent to discrimination and segregation and

other damages to be proven at trial.

 

3 42 U.S.C. §12101(a)(5)
442 U.S.C. §12101(a)(6)
> 42 U.S.C. §12101(a)(7)
6 42 U.S.C. §12101(a)(8)

 
ol Oo NO A SF WD VY

meme eee
N nn & WY NY KF OO

 

NO NO bho Nw — — _

i)

No NHN NH WN

 

 

Case 3:18-cv-06777-JD Document1 Filed 11/02/18 Page 10 of 39

63. By violating Plaintiff's civil rights, Defendant engaged in intentional, aggravated and
outrageous conduct.

64.The ADA has been the law of the land since 1991, but Defendant engaged in a
conscious action of a reprehensible character, that is, Defendant denied Plaintiff his
civil rights, and cause him damage by virtue of segregation, discrimination, relegation
to second class citizen status the pain, suffering and emotional damages inherent to
discrimination and segregation and other damages to be proven at trial

65.Defendant either intended to cause injury to Plaintiff or defendant consciously
pursued a course of conduct knowing that it created a substantial risk of significant
harm to Plaintiff.

66. Defendant is liable to Plaintiff for punitive damages in an amount to be proven at trial
sufficient, however, to deter this Defendant and others similarly situated from
pursuing similar acts.

WHEREFORE, Plaintiff prays for relief as follows:

A. For finding of negligence; and

B. For damages in an amount to be proven at trial; and

C. For punitive damages to be proven at trial; and

D. For such other and further relief as the Court may deem just and proper.
REQUEST FOR TRIAL BY JURY

Plaintiff respectfully requests a trial by jury in issues triable by a jury.
VERIFICATION

I declare under penalty of perjury that the foregoing is true and correct to the best
of my knowledge, information and/or belief.
RESPECTFULLY SUBMITTED this 23®° day of October, 2018.

PETER STROJNIK

 

AZ.
[praise MV

 
mo Oo oN DO OH FSF WY NY

—

NO NN WN

N

N
61 scr —_tn __ bo

NO N

 

 

Case 3:18-cv-06777-JD Document1 Filed 11/02/18 Page 11 of 39

ADDENDUM A

H

DATO wu Once
Nionte. Cristo Intt ek

San Francisco

@ Breakfast Included
4-866-264-5744

f Free Cancellation

 

 

4.6/5 Wonderful
{225 reviews)
‘We have. 4 Jeft at.

$277-$241

 

 

 

 

 
oO Oe ND A HE WY NY

vem eet
sa HA nm Se WW WN eS

 

No ON

i) N N NR bo

 

 

Case 3:18-cv-06777-JD Document1 Filed 11/02/18 Page 12 of 39

 

 

 

 

 

ADA Deficiency: Failure to identify and describe accessible features in the hotel and :
guest rooms in enough detail to reasonably permit Plaintiff to assess independently
whether the hotel or guest room meets his accessibility needs.

 

  
  

 

 

 

 

 

 

 

 

   

 

4 Queen Bed . : Weehave.5 rooms eft
Internet - Free WiF and wired internet access a $262
2] Eritertainment. 42-inch fla-ecreen TV wih cable bien y¢ ,
4] chanbess.
Steep ~ A down dived - “prlautes

 

Bathroom ~ Private bathroont, bothtub-or sNower,
and rainfall showerlicad

Practical ~ Free lozal calls and leorvironing beard.
Comfort - Heating and Hally housekeeping

Reed to- Know - Né.cribs (infant beds} avaliable =f :
-Moa-Smoking, renovated is January 2014 , : We Have foom leit

$284

 

 

 

 

 

= “ ‘Ghosen “Phen you stay

  

 

 

 

Itonytakes 2

emrepees x

ADA Deficiency: Failure to identify and describe accessible features in the hotel and
guest rooms in enough detail to reasonably permit Plaintiff to assess independently
whether the hotel or guest room meets his accessibility needs

 

 

 

 

 

 
Case 3:18-cv-06777-JD

Document 1 Filed 11/02/18 Page 13 of 39

 

 

 

 

Deluxe Cal King,
Bi “KET. gues room kcore

  
 

  

 

Free Cancellation
ten hte, Hane 5

 

 

 

v King Bed

channels

 

| and raintad showerhead

 

“| Non-Smeking

 

 

| Practical - Free local catis, desk, and ironfroning
“board: crlnsfirtant beds avallable on tequedt
Gomfort - Heating and daly housekenping

 

livechave S tboms lef:

$262

I

 

 

 

1 King Bed — w Reserve now, pay when you stay i |
Room steeps:2 quests Ww Breakfast inched: i only takes 2
“gamete Free internet : minutes
Bie ele w fo Sxcedii booking ororedit cand |

4 oomclvaniiness: exceplicnall 4.9 I. iL.

 

Internet - Free WAPI and viited infemet access
Entertaiment - Qari Sal-screen' TW with cable

Suihrooinr- Privaly.batoom, bathlus or shower,

ot crsell card

 

We bave + room wit

$284:

 

 

it only takes 2
atinutes

 

We have t room left

$352

 

 

 

| ADA Deficiency: Failure to identify and describe accessible features in the hotel and
guest rooms in enough detail to reasonably permit Plaintiff to assess independently
whether the hotel or guest room meets his accessibility needs

 

Deluxe Lyon Room
4 Queen Bed and 4
“Twin Bed"

Room steeps.3 quests

 

 

af Free Cancellation
yntih Mon, Mow 5
~ Heserve now, pay when you stay.
We Sregkiast Included
> Fres-intemet .
WP No Expedia‘booking or credit card
feed

 

   

Ronm. ch

 

 

C a5

Wé have tr00m feft

$284

 

Nonty takes 2
mingles

 

 

 

; 4 Queen Beil and {Twin Sed.

ff Internet - Pree WiFiand wind intemet access
| Enteriainnient - 42-inch fal-screan Ty with cable
channels ,
Ssthroom - Private balhroom, showertub
combination, and saihlall showerhead
Practical - Free local calls and trantroning. board;
} cdisiniant beds available on request.
Comfort - - Heating and dally. housekeeping

We-bave.3 roopiled

$352

   

hen you slay

it onty'takes 2
minutes

porerenit cord

 

 

 

 

bo N bo i) NO NO bo bo bo am aan
OI ON a §_ tr 80090

 

 

Hion.
%

     

yy?
I

 

 

 

 

 

 

in danuary 2012

  

 

  

 

 

Exceeds. max.
adults.

 

 

r ADA Deficiency: Failure to identify and describe accessible features in the hotel and
guest rooms in enough detail to reasonably permit Plaintiff to assess independently
whether the hotel or guest room meets his accessibility needs

 

 

 

 
So OD Oe HN DH DH FSF WY WY

—

Bo wo NO NO Fe HE —=— =

ee ee

N NO
——— 00 5) ON ra i te OO

 

 

Case 3:18-cv-06777-JD Document1 Filed 11/02/18 Page 14 of 39

 

 

 

 

   
  
 

 

Junior Suite : of Free Cancellation

 

We heaved room, tail

 

 

 

Internet - Free WiFi aod wited internet access
Entertainment - Flat-ecteen wv saith’ premium
channels 2
Bathroom ~Privete. bathroom, showerthib - Peraiedicatd
cumbination, and taiafall showerhead eS ~

Practical - Fiee loval cals and tonfrosing Hoard;
ofttistintany. igds available on request.

 

Nor-Sinoktig

adults

i
| A King Getkor 1 / usition.-Now 5 i $352
Double Sofa Bed | sv Reserve nb, pay when you stay : " .
Reomsleeps 3 guesis § se Sreakiast inchuded : Ronlytakes. 2
‘(up to 1 chitd), | ® Fedetaterned : minutes
i w No Expedia booking or eredit card :
Room cleantiness: exteplional 4.9 :
4 Kirig Bed or 1 Double Sofa Bed i Exceeds max.

 

 

 

ADA Deficiency: Failure to identify and describe accessible features in the hotel and

guest rooms in enough detail to reasonably permit Plaintiff to assess independently

 

 

 

   
  

Tiny Double | ~ Free Cancelistion
0. square fest i fini Man, Nov 5

fiz] 4 Oouble Bed. | we Breadtést incladed
“" Room. sleeps 1 guest. | > Fred infeed:

~ Kio Expedia booking of credit card

SE
Oh More deigils foes

whether the hotel or guest room meets his accessibility needs

Exeéedis max
adults

 

Room cleanness: exceptional 4.2

Double’ Bed
' 80 sq teaté? sq meters}

ntermet~ Free MFi and vied infernal abcess

Batfircom --Pitvate bathroom, fee lofatries, and
hair dryer

Prantical - Free focal catia and ironfironing board
Comfort- Bally housekeeping

Need ito Knaiw - Mo ofits. infani beds) avaiable
Nap-Srioking

Calista Organic Hotel”
sek
‘3.88

$428 5128-

 

 

ADA Deficiency: Failure. to identify and describe accessible features in the hotel and
guest rooms in enough detail to reasonably permit Plaintiff to assess independently
whether the hotel or guest room meets his accessibility needs

 

 

 

 

 
—

aoa Oo mw N DO rH FF WY WY

a
NN nA FSP W NY

—= —
OO ~~) ¢

NO NO NO NH eH

NO NO wv NO N
TOS Gi PG) tN

 

 

Case 3:18-cv-06777-JD Document1 Filed 11/02/18 Page 15 of 39

 

— — Ew.
y - Wetiottise Tages Feeayre Mee Bend a Speedie Cleese.
ing en Asser acer Une Lanter of Gee Feepenans
* —————C— tei agit =
ee fg gle \. a Piyyjacdice: jeneqpaienig Votgpielayhrne
4 al
, pr ea 9 ; ee]
aoe fara i.

- . aes Se we

ae! wie wy eed a Se

# =
! Pit pe ee —- aoe be TiS
o> © am cee

| © eed ae bok ey eps ek .
| posi er gros ee wae - - Cogmiatad ansiy Pleny Dhetinn

él ek Ce
Bune lites ,* : Se ‘ileal

AEE ce ete ty
| —
ates ae

} Se a ee oP
Pic ee ee ESET pe Sapo
thas a
ey

Thggpiertip = perigee:

et pepe te el Ferd Be le
a eh ai de ee fi
pe cet ete te rd ae, i a de

ee
el a ite Rie de ee be
i tee ad aller i a ae eee a

See Ee ry et
— |

 

 

Sr a LE
ADA Deficieecy: } ashare to odes fy ad deuertie accentebic featates em the ote! ad
weil eaerss cp crue ietas!] to sognceeelbly peered Phecti ft to aca etadopertaderils

wharthece hee beote] Oe gece! funoem feoets fot ecco beliefy owls
i

—

 

ADA Deficermcy Nom-comlaant epmce

 

 
Oo Co IN DO ND FP W WH

emma me me
Mm FP WW NO | O&O

 

 

 

Case 3:18-cv-06777-JD Document 1

ca

ee

Filed 11/02/18 Page 16 of 39

ee

a — a a =

a
!
ii
# H
|
}

 

 
SoS CO IN DN Wn FP WH NY

mmm et
MA Bb WwW NO | SO

 

No NO =| —|_ — =

yo NY NY NY WKY NN

bo

 

 

Case 3:18-cv-06777-JD

Document 1 Filed 11/02/18 Page 17 of 39

 

 
 

=—_——_—__ a ee SE ee oe

 

Case 3:18-cv-06777-JD Document1 Filed 11/02/18 Page 18 of 39

—-_ ~~ za = az = = —

a es
eT

#
eT

+
st.
} \]
s

 

= = r = = =
~ See =

RAPE KS

 

wank. Reflecting wattace appears too begh |

 

“oabet send

 

 
oOo oOo we nat DH Un FSP W WW

ea eee
HR nr BP WD NHN

 

—
\O__ 0O ~~}

20
2]
22
23

 

 

 

Case 3:18-cv-06777-JD Document1 Filed 11/02/18 Page 19 of 39

appears too hi

 

PER SE ROM CEI

h.

 

ee

 

ADA Deficiency: Non-compliant tub, toilet, space and sink, Reflecting surfce |

 

 

 

 

 
SoS 0 eo QD HAH F&F W NY

—
—

mmm meek ek

NN NY NY VY YH NY NY WY =
YON tS 3 BSS 0 tt

oO

 

 

Case 3:18-cv-06777-JD Document 1

 

 

 

Filed 11/02/18 Page 20 of 39

 

 

 

 

 
    

 

 

 

Case 3:18-cv-06777-JD Document1 Filed 11/02/18 Page 21 of 39

Reem ect

Ces
sere

     

 

 

   

Deficiency: Failure to identify and describe accessible features in the hotel and
guest rooms in enough detail to reasonably permit Plaintiff to assess independently
whether the hotel or guest room meets his accessibility needs

      

 

 
co Oo oN DO OW SFP WD WY

DO HN KN KH DN KN HN DR NO mm me eee Oe ee ee
Oo tN NON ON SP WD NH KF Oo OO CO HS HR AH BP WD NYO eS

 

 

Case 3:18-cv-06777-JD Document1 Filed 11/02/18 Page 22 of 39

 

ADA Deficiency: Failure to identify and describe accessible features in the hotel and
guest rooms in enough detail to reasonably permit Plaintiff to assess independently
whether the hotel or guest room meets his accessibility needs

 

 

 

 
oo NI HD UO FSF WH NO

yb NY NY NY NY NY NY WN
BRRRRRBRREBSSREIRAESEAS

 

 

Case 3:18-cv-06777-JD Document 1 Filed 11/02/18 Page 23,of 39

 

Z

 

 

whether the hotel or guest room meets his accessibility needs

ADA Deficiency: Failure to identify and describe accessible features in the hotel and
guest rooms in enough detail to reasonably permit Plaintiff to assess independently

 

 

 
Oo fo A HD XX S| W NO

NHN NY NY NY NY NY N WNW
e uaa APRESS F SES AREBEBHSEeS

 

 

Case 3:18-cv-06777-JD Document 1 Filed 11/02/18 Page 24 of 39

 

Sa ay ee Sy, re ,
Dticcematee88

a

 

ES

ADA Deficiency: Failure to identify and describe accessible features in the hotel and
guest rooms in enough detail to reasonably permit Plaintiff to assess independently
whether the hotel or guest room meets his accessibility needs

 

 

 

 
Oo fe ANA HD WH FP WW WN

NO NO PDN PO NO WL NO dN
> uaa k FRR B FERS A HR BAEBaeT =A Ss

 

 

Case 3:18-cv-06777-JD Document1 Filed 11/02/18 Page 25 of 39

 

ADA Deficiency: Failure to identify and describe accessible features in the hotel and
guest rooms in enough detail to reasonably permit Plaintiff to assess independently
whether the hotel or guest room meets his accessibility needs

 

 

 

 
Co fo SYN DB OH Fe WD NY

Ww NY ww wYNY DN bw
eo uea nk kk oOnvtsSexecnnunrtoeprtres

 

 

Case 3:18-cv-06777-JD Document1 Filed 11/02/18 Page 26 of 39

 

 

ADA Deficiency: Failure to identify and describe accessible features in the hotel and
guest rooms in enough detail to reasonably permit Plaintiff to assess independently
whether the hotel or guest room meets his accessibility needs

   

 

ADA Deficiency: Failure to identify and describe accessible features in the hotel and
guest rooms in enough detail to reasonably permit Plaintiff to assess independently
whether the hotel or guest room meets his accessibility needs

 

 

 

 
Co Oe NI DH A FF WD] NY

Dw NM MN HY NHN PHD
ota AA KR OND A FG eke RDA aA eR ODP a Ss

 

 

Case 3:18-cv-06777-JD Document1 Filed 11/02/18 Page 27 of 39

ee Tio nnd
Wat aatidal-ta mtr iene 16
MSGR ict S mh LOO.

 

ADA Deficiency: Failure to identify and describe accessible features in the hotel and
guest rooms in enough detail to reasonably permit Plaintiff to assess independently
whether the hotel or guest room meets his accessibility needs

 

 

 

ADA Deficiency: Failure to identify and describe accessible features in the hotel and
guest rooms in enough detail to reasonably permit Plaintiff to assess independently
whether the hotel or guest room meets his accessibility needs

 

 

 

 
> 0 FAN DN Hn FP W WD

Mw www HY NYDN Ww
Co WA A KF OND & 6 GCweQ Rak BNA Ss

 

 

Case 3:18-cv-06777-JD Document1 Filed 11/02/18 Page 28 of 39

Mayfair- Cal King - Upstairs

 

guest rooms in enough detail to reasonably permit Plaintiff to assess independently
whether the hotel or guest room meets his ity needs,

    

 

 

ADA Deficiency: Failure to identify and describe accessible features in the hotel and

guest rooms in enough detail to reasonably permit Plaintiff to assess independently
whether the hotel or guest room meets his accessibility needs

 

 

 

 
So Oo fF NHN AW FF WY NY

ww YH KH NHN Ww
ouwnnk F ONSXSeE RF BAR BDeEaDRooOS

 

 

Case 3:18-cv-06777-JD Document1 Filed 11/02/18 Page 29 of 39

 

ADA Deficiency: Failure to identify and describe accessible features in the hotel and
guest rooms in enough detail to reasonably permit Plaintiff to assess independently
whether the hotel or guest room meets his accessibility needs

    
 
 

     

Petite Queen - Gothic - Upstairs

ADA Deficiency: Failure to identify and describe accessible features in the hotel and
guest rooms in enough detail to reasonably permit Plaintiff to assess independently
whether the hotel or guest room meets his accessibility needs

 
      

 

 

 
o fe SIT DH TH HR WW NY

NN NY NY HY N Ww bw
oma Ae ORK FS SE DRE BeEanRIS

 

 

Case 3:18-cv-06777-JD Document1 Filed 11/02/18 Page 30 of 39

 

ADA Deficiency: Failure to identify and describe accessible features in the hotel and
guest rooms in enough detail to reasonably permit Plaintiff to assess independently
whether the hotel or guest room meets his accessibility needs

    

  

op-d(eni|ie|ame.018) 6] Mie ft- mem © 201-116 11 6S

 

ADA Deficiency: Failure to identify and describe accessible features in the hotel and
guest rooms in enough detail to reasonably permit Plaintiff to assess independently
whether the hotel or guest room meets his accessibility needs

 

 

 

 

 
0 oN KR UW BF WwW DN &

WRN NY YNN WN
eran ORFS CeRWaAaABEBH AS

 

 

Case 3:18-cv-06777-JD Document1 Filed 11/02/18 Page 31 of 39

rliet Pe ats rr fare wee cs
Cristo Inn Pethe Queen - Versaiies 5

 

ADA Deficiency: Failure to identify and describe accessible features in the hotel and
guest rooms in enough detail to reasonably permit Plaintiff to assess independently
whether the hotel or guest room meets his accessibility needs

 

 

 

 
\O CO ~ aN 1771) & W., bho —

NO NO NO NY HN WD NH HN HO KH BSB BSB Be Se Be eS eS ee oe
ost HN OO FP WOW VY KF OD O© CO I HH HA BP W NH KF CO

 

 

Case 3:18-cv-06777-JD Document1 Filed 11/02/18 Page 32 of 39

 

 

ADA Deficiency: Failure to identify and describe accessible features in the hotel and
guest rooms in enough detail to reasonably permit Plaintiff to assess independently
whether the hotel or guest room meets his accessibility needs

 

 

 

 
Case 3:18-cv-06777-JD Document1 Filed 11/02/18 Page 33 of 39

Tiny - Broderick - Street Level

co OO ND DH nH FP WY WY

—=S  —_—_ — —_—
Ww NO

pray seb?
ore

ADA Deficiency: Failure to identify and describe accessible features in the hotel and
guest rooms in enough detail to reasonably permit Plaintiff to assess independently
whether the hotel or guest room meets his accessibility needs

NN MN KR NN WN
eXeaRSBs kt FS SCRRUARE

 
NO NO NYO NYO NO NO WN NY NO RB BRB Re ee ee ee er ie ee
eo ND A FF WY NYO KF§ CO OO DO DQ DH vA BP WH HB FSF CO

 

 

Case 3:18-cv-06777-JD Document1 Filed 11/02/18 Page 34 of 39

 

ADA Deficiency: Failure to identify and describe accessible features in the hotel and
guest rooms in enough detail to reasonably permit Plaintiff to assess independently
whether the hotel or guest room meets his accessibility needs

3'¢ PARTY PHOTOS —- GOOGLE.COM/MAPS — OYSTER.COM — ETC.

 

 

 

ADA Deficiency: Non-compliant security latch height.

 

 

 

ADA Deficiency: Non-compliant route with no signage to accessible route.
Improperly configured handrails.

 

 

 

 
co Oo Oo ND HW SP WY LY

NY NY NH YY NY HY NY WD
ec UA Ak oKHHPSSREWDADREBELCS

 

 

Case 3:18-cv-06777-JD Document1 Filed 11/02/18 Page 35 of 39

     

cessible route.

Non-compli

 

  

 

 

 

 
ST 0 Oo ND HH FP W WY

—

 

 

Case 3:18-cv-06777-JD Document1 Filed 11/02/18 Page 36 of 39

 

ienc

 

 

 

   

 

 

ADA Deficiency: Non-compliant bathroom.

 

 

 

 
18-cv-06777-JD Document 1 Filed 11/02/18 Page 37 of 39

Case 3

 

 

 

 

 

ee

Oe

 

 

 

 

 

 

 

g &
° °
z g
Sh 3
OT ro
ey ¥
s S
2 2.
& SI
° °
° 2
S a
° °
Zz Zz
3 3
S =
ev ve
om om
o o
= eS
@ oe
a a
a a
Nn nan tN OO - DH DH COG KF NO TH TH OY DD DAN KH TF mM oOo - 6
SOS ORSON Os Cr CNCCNCOCN ON ON N N NAN AN
oT Oo wm ND ON SF W NY

mw NN NY YN NY Nw
CIA A DbNH SF FBO BO RWAaARDBNHeA S

 

 

Case 3:18-cv-06777-JD Document1 Filed 11/02/18 Page 38 of 39

 

 

 

 

 

 

 

 

 

 

 

 
oO wo NI HR HW BP WW NY

 

 

Case 3:18-cv-06777-JD Document1 Filed 11/02/18 Page 39 of 39

 

 

ADA Deficiency: Non-compliant tub.

 

 

 

 

 

 

 

 

 

 

 

END

 
